Opinión disidente del
Juez Presidente Señor Pons Núñez.
Los hechos que dan lugar a la querella presentada, que se encuentran expuestos en la opinión que por voz del Juez Aso-ciado Señor Antonio Negrón García emiten tres jueces de este Tribunal, a mi juicio, no justifican una censura o amonesta-ción aun cuando ellos constelen una situación indeseable.
Las circunstancias de imprecisión y falta de guías en la legislación y reglamentación atinentes, las exigencias de la norma pública (public policy) establecida, su propia iniciativa de traer prontamente a la atención de quienes correspondía la emisión de esa opinión, la ausencia de prueba en cuanto a motivaciones impropias, la ausencia de daños, el trasfondo que le sirve de marco y los pronunciamientos anteriores de este Tribunal relativos a la ausencia de normas reglamentarias claras al momento de ocurrir la conducta en cuestión, no justi-fican la censura y amonestación contenida en dicha opinión. Veamos.
*871I
Primero: El estatuto(1) que le impone al Secretario de Justicia de Puerto Rico la obligación de representar o pro-veer representación a los querellantes, y resolver sobre la pro-cedencia del pago por el Estado de la sentencia que pueda re-caer, no contempla una situación como la que da lugar a esta querella.
Por una parte, el Señor Gobernador de Puerto Rico, una vez electo, implantó una norma pública que surgió del pro-grama de gobierno aprobado por el electorado del país en las elecciones generales de 1984. Esa norma pública consistió en la eliminación del puesto de Gerente Escolar. Por otra parte, desde 1982, antes de ocurrir el cambio de administración gu-bernamental, se tramitaba el caso Civil Núm. PE-82-970. (Véase pág. 832 y esc. 2 de la opinión aludida.) En dicho caso los aquí querellantes fueron demandados y comparecieron, en síntesis, a defender la posición de Gerente Escolar.
Con el advenimiento de una nueva administración de go-bierno, en 1985, vienen a coincidir en el Secretario de Justicia de Puerto Rico ambas responsabilidades: la de ofrecer el ase-soramiento jurídico necesario para implantar la nueva norma pública, y la de representar, o proveer representación, y resolver sobre la procedencia del pago de la sentencia que pu-diera recaer, relacionada con actuaciones contrarias a esa norma pública.
La Ley Núm. 9 de 26 de noviembre de 1975, según enmen-dada, 32 L.P.R.A. see. 3085 et seq., no ofrece guías para aten-der tal situación. No indica qué interés debe prevalecer o tener prioridad: si el presuntamente colectivo, encarnado en la norma pública, o si el particular de los querellantes. En ausen-cia de tales guías es que el Secretario de Justicia, o sus subal-*872temos, actuaron en este asunto y se emitió la opinión antes aludida.
Es claro cuál interés debe prevalecer cuando la norma pú-blica es contraria a las leyes, la ética o las buenas costumbres. En tal caso la norma pública claramente tiene que ceder y la obligación del señor Secretario de Justicia sería mantener y vindicar la ley, la ética o las buenas costumbres. Su condición de miembro de gabinete no le obliga a violentar su conciencia o su deber ético.
Segundo: Existe incertidumbre en cuanto a la aplicabili-dad de los Cánones de Ética Profesional a la situación de autos, lo cual se hace evidente cuando en el escolio núm. 15 la opinión de la mayoría de los jueces participantes reconoce que no todo el Canon 21 de Ética Profesional, 4 L.P.R.A. Ap. IX, puede ser aplicable a este asunto, pues aplicarlo en su totali-dad “. .. haría inoperante la Ley Núm. 9”. Veamos cómo dis-pone el Canon 21, supra, para poder entender claraménte lo que se hace en el escolio núm. 15 de dicha opinión.

Canon 21. Intereses encontrados

El abogado tiene para con su cliente un deber de lealtad-completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las par-tes y con terceras personas, y cualquier interés en la contro-versia que pudiera influir en el cliente al seleccionar su con-sejero. Ningún abogado debe aceptar una representación legal cuando su juicio profesional pueda ser afectado por sus inte-reses personales.
No es propio de un profesional el representar intereses en-contrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente.
La obligación de representar al cliente con fidelidad in-cluye la de no divulgar sus secretos o confidencias y la de adoptar medidas adecuadas para evitar su divulgación. Un abogado no debe aceptar la representación de un cliente- en •asuntos que puedan afectar adversamente cualquier interés *873de otro cliente anterior ni servir como árbitro, especialmente cuando el cliente anterior le ha hecho confidencias que puedan afectar a uno u otro cliente, [aun cuando ambos clientes así lo aprueban.'] Será altamente impropio de un abogado el uti-lizar las confidencias o secretos de un cliente en perjuicio de éste.
Un abogado que representa a una corporación o sociedad ■le debe completa lealtad a la persona jurídica y no a sus so-cios, directores, empleados o accionistas y solamente puede representar los intereses de dichas personas cuando los mis-mos no vengan en conflicto con los de la corporación o socie-dad.
[Cuando un abogado representa un cliente por encomienda de otra persona o grupo, quien le paga al abogado por dicho servicio, debe renunciar la representación de ambos tan pronto surja una situación de conflicto de intereses entre la persona o grupo que le paga sus honorarios y la persona a quien representa.] (Énfasis y corchetes nuestros.) Canon 21 de Ética Profesional, 4 L.P.R.A. Ap. IX.
Sencillamente en ese escolio se eliminan, para este caso en particular, las disposiciones entre corchetes. Eliminar la frase “aun cuando ambos clientes así lo aprueban” tiene el efecto de hacer aprobable que un abogado acepte la representación de un cliente, en asuntos que puedan afectar adversamente cualquier interés de otro cliente, cuando uno de estos es el Estado. Eli-minar el último párrafo del Canon 21, supra, tiene el efecto de permitir que el Estado apruebe que sus abogados, o abogados a quienes les encomiende la representación de otra persona y les pague por ello, representen esa persona, aun cuando ella tenga intereses adversos al Estado.
Excepto por la de que “haría inoperante la Ley 9” no se ofrece justificación para tal poda ad hoc del Canon 21, supra. No se explica por qué, cuando es el Estado el que hace la en-comienda y paga, se justifica que los abogados que representan los querellantes puedan hacer lo que no podrían si quien les encomendara la representación de los querellantes y pagara fuese meramente “otra persona o grupo”.
*874En ausencia de esa explicación o justificación, si se ha de aplicar el Canon 21, supra, a la situación de autos debe hacerse sin podarlo, para así también atender las consecuencias que el propio canon exige para el conflicto planteado. El canon ín-tegro, por razón de su último párrafo, exige concluir adicional-mente que el abogado de los querellantes no puede percibir honorarios del Estado y representar los querellantes.
Ese resultado es particularmente importante en esta situa-ción, si es que se concluye que existe un conflicto atentatorio contra la ética, pues, no se trataría aquí meramente de un conflicto entre intereses puramente particulares. Se trataría de un conflicto entre la norma pública que adelanta el Estado y el interés privado de los querellantes. Resultaría pues, tan o más importante en este caso, en que se encuentra en juego la norma pública del Estado, la aplicación de la asepsia ética encamada en la disposición que se elimina, que lo que sería en el caso de intereses puramente particulares.
Nos parece un mal precedente utilizar la reglamentación vigente para concluir que existe un conflicto ético e ignorarla al determinar cuáles han de ser sus consecuencias, todo ello bajo una nueva y lacónica determinación de a quién vamos a sujetar a la misma y a quién no.
La razón indicada para podar el Canon 21 de Ética Profe-sional resulta altamente cuestionable. La determinación de que ciertas disposiciones de dicho Canon de Ética Profesional adop-tado por este Tribunal deben ceder ante las disposiciones de un estatuto adoptado por la Asamblea Legislativa, puede debilitar y va a contrapelo con el poder inherente de este Tribunal para disciplinar abogados. In re Freytes Mont, 117 D.P.R. 11 (1986); In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984); Colegio de Abogados de P.R. v. Barney, 109 D.P.R. 845 (1980); In re Pagan, 71 D.P.R. 761 (1950); In re Abella, 67 D.P.R. 229 (1947); In re González Blanes, 65 D.P.R. 381 (1945); In re Tormes, 30 D.P.R. 267 (1922).
*875Nos enfrentamos, pues a un problema que exige una más adecuada ponderación por el Tribunal.
Nuestros Cánones de Ética Profesional no consideran ni reglamentan específicamente los deberes, obligaciones y con-ducta particulares a los abogados en funciones ejecutivas en el servicio público para situaciones como la de autos, lo que obliga en esta ocasión particular a hacer exégesis de los principios generales que informan dichos cánones. La necesidad de regla-mentación adicional en esas áreas ha sido reconocida por la American Bar Association en sus Model Rules of Professional Conduct adoptadas por su Cámara de Delegados el 2 de agosto de 1983. En este campo la reglamentación de la American Bar Association ha jugado un papel vital en nuestra jurisdic-ción. (2)
Es bajo ese canon, podado, de incierta aplicabilidad y que no reglamenta específicamente la particular situación plan-teada, que se amonesta y censura al señor Secretario de Jus-ticia y se permite a los querellantes continuar gozando de una representación y beneficios económicos que el canon específica-mente prohíbe.
Tercero: La limitación que se impuso el Secretario de Jus-ticia en la Carta Circular Núm. 2006 es exclusivamente eso: una voluntad de no hacer en relación con algo sobre lo que propiamente puede actuar. Aun cuando entendemos que lo más apropiado hubiese sido que el señor Secretario de Justicia in-dicara por qué no se iba a sujetar a la limitación que él mismo se había impuesto, no le otorgamos mayor importancia. El hecho de que tenga un historial de más de cincuenta años nos *876indica que pudo ser deseable para la época cuando el Departa-mento de Justicia administraba los tribunales. No quiere ello decir que históricamente la misma se haya observado estricta-mente ni que debamos otorgarle jerarquía mayor que la de una autoimposición de dudosa procedencia, cuando la nuestra ac-tualmente es una sociedad distinta a la de hace medio siglo. La sociedad moderna es litigiosa y el Estado necesita cada día más y mejor asesoramiento en relación con los asuntos que se suscitan y litigan en los tribunales. El Estado no debe estar huérfano del asesoramiento formal de su Secretario de Justi-cia meramente porque un asunto esté en litigio.
Cuarto: El iniciador o promovente de la querella, el ex Gobernador, Hon. Carlos Romero Barceló, no ha sufrido daños por razón de las actuaciones del querellado. Este querellante, a mi juicio, podía ser considerado por el Secretario de Justicia como una parte nominal en el caso Civil Núm. PE-82-970. No era irrazonable que el Secretario así lo considerara en vista de lo resuelto en Torres v. Toledo, 586 F.2d 858 (1er Cir. 1978). Los gerentes escolares no han sufrido daño irreparable atri-buible a las actuaciones del querellado. Es improcedente pre-sumir el daño ahora y actuar como si hubiese ocurrido antes de que los tribunales que tienen bajo su consideración el asunto emitan su fallo final.
Nótese que la sentencia sumaria dictada por el tribunal de instancia fue dejada sin efecto, lo cual hace académico cual-quier señalamiento sobre la prontitud o lentitud de la infor-mación específica que se debió o no suministrar en cuanto a ella. Ello hace inconsecuente cualquier planteamiento relativo al Canon 19 de Ética Profesional, 4 L.P.R.A. Ap. IX.
El Departamento de Justicia, por iniciativa propia, señaló ante el tribunal de instancia y al ex Gobernador Hon. Carlos Romero Barceló la posible situación conflictiva. Lo hizo con el propósito de buscar una solución a la situación. En cuanto al tribunal, lo hizo urgentemente al percatarse de la situación mediante la presentación de la Moción de Sentencia Sumaria. *877No existe evidencia de que el señor Secretario de Justicia se hubiese percatado de la situación antes de recibir dicha mo-ción. Tampoco existe en el récord de este caso evidencia sufi-ciente sobre la naturaleza de la participación del Secretario en el mismo. Si su intervención fue puramente formal como ejecutivo del Departamento de Justicia o si fue personal y ac-tiva, sólo puede ser objeto de conjeturas. No hay indicio alguno de que el Secretario haya actuado inmoralmente o movido por interés impropio alguno o ajeno a sus funciones legítimas.
Quinto: La querella en el caso se presenta con un tras-fondo del que se puede tomar conocimiento judicial. El promo-vente de la querella, el ex Gobernador Hon. Carlos Romero Barceló, y el querellado, Hon. Héctor Rivera Cruz, son figuras públicas que participan vigorosamente en el debate político partidista del país. La creación de la posición de Gerente Es-colar ha sido objeto del debate político-partidista de los últi-mos años. Ante tal situación este Tribunal debe ejercer la mayor cautela para no trasladar al plano judicial lo que per-tenece y debe quedar en el plano del debate político.
Sexto: En el pasado, este Tribunal, aun cuando se ha tra-tado de intereses puramente particulares, no ha tomado acción disciplinaria, o ha atemperado la misma, en casos en que el querellado concernido no “ [ha] tenido el beneficio del abarca-dor pronunciamiento judicial... que hoy hacemos”; “no tiene el beneficio de la ilustración previa en el asunto”; “ [no] tenía el beneficio de los pronunciamientos y guías precisas prospec-tivas que hoy hacemos”, y cuando la práctica pudo ser el re-sultado de “la ausencia de prohibición específica tanto en la Ley como en los Cánones”. In re Feliciano Ruiz, 117 D.P.R. 269 (1986); In re Protocolización de Poder, 110 D.P.R. 652 (1981); In re Cando Sifre, 106 D.P.R. 386 (1977); In re Meléndez Pérez, 104 D.P.R. 770 (1976).
La ausencia de perjuicio real o la satisfacción del perjuicio privado de las personas afectadas, así como la ausencia de malicia han sido factores que este Tribunal ha tomado en *878cuenta, en ausencia de un interés público mayor, para'atem-perar o no ejercer su poder de disciplina. In re Pagán Ayala, 117 D.P.R. 180 (1986); In re Feliciano Ruiz, supra; In re Coll, 101 D.P.R. 799 (1973); In re Cruz Horta, 73 D.P.R. 227 (1952).
La complejidad y problemática de la función del Secreta-rio de Justicia, que bien se ha expuesto en las otras opiniones emitidas, requiere que hagamos extensivas a él las normas que hemos utilizado, aun en casos menos complejos que éste, al determinar el uso que debemos hacer de nuestro poder disci-plinario. No creemos que el señor Secretario de Justicia merece menos.
I — i HH
La censura y amonestación al Secretario de Justicia de Puerto Rico, sin precedente en la historia de este Tribunal, con óptica retrospectiva en un caso complejo como éste, bajo las circunstancias señaladas en todas las opiniones y cuando el derecho y la reglamentación vigentes no consideran la situa-ción planteada, puede tener un efecto deletéreo en el funciona-miento del Departamento de Justicia de Puerto Rico. Puede tornar en inefectiva la labor y liderazgo que se requiere del titular de ese Departamento. Independientemente de que opi-nemos que el juicio del señor Secretario de Justicia, al emitir la opinión de 15 de marzo de 1985 en la forma y ocasión que lo hizo, pudo ser equivocado o errado, y que su actuación en este caso no sea ejemplarizante, los hechos y la situación no requieren ni admiten el resultado a que se llega por tres jueces de este Tribunal. En el pasado, no hemos vacilado en expresar vigorosamente nuestro parecer en cuanto a la conducta del Estado. (Véase nuestro voto concurrente y disidente en Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 230 (1986).) Pero la acción extraordinaria que se toma hoy contra dicho *879funcionario, en las circunstancias descritas, por sólo tres de los siete jueces de este Tribunal, tiene proyecciones insonda-bles en el Departamento de Justicia en esta época en que éste está empeñado en un difícil combate con los elementos crimi-nales del país, y puede lanzar al Tribunal al vórtice del debate partidista sin justificación claramente percibible. Recuérdese que la raíz de esta controversia se encuentra en el vigoroso debate partidista que ha caracterizado a este país en los últi-mos años.
Ello, sin embargo, no quiere decir que la situación resul-tante en este caso no sea inquietante y pueda dar lugar a que se mengüe la confianza que la sociedad tiene derecho a deposi-tar en su Departamento de Justicia. Es indeseable la contra-posición del interés público y de intereses particulares que deben defenderse y la encomienda de su defensa al mismo abo-gado o funcionario público que debe adelantar ese interés pú-blico. Se requiere legislación clara por parte de la Asamblea Legislativa y se precisa reglamentación concordante. Es tiempo de revisar los Cánones de Ética Profesional para que éstos sean un instrumento efectivo que comprendan las com-plejidades que los tiempos cambiantes han introducido en la práctica de la abogacía.
Consciente ya de los problemas que la Ley Núm. 9, supra, y los vigentes Cánones de Ética Profesional pueden acarrear en su interacción, más por omisión que por acción, se apercibe al señor Secretario de Justicia que debe adoptar inmediata-mente todas aquellas medidas cautelares adecuadas que ayu-den a prevenir y evitar situaciones indeseables como la de autos. A ello limitaríamos el dictamen de este Tribunal en atención a las circunstancias de este caso.
Por todo lo anterior es que disiento.

Ley Núm. 9 de 26 de noviembre de 1975, según enmendada, 32 L.P.R.A. see. 3085 et seq.


Los Cánones de Ética de la American Bar Association, entonces vi-gentes, fueron traducidos literalmente y aprobados por este Tribunal el 19 de julio de 1935. Los cánones vigentes, aprobados por este Tribunal el 24 de diciembre de 1970, incorporaron “aquellos conceptos y normas de los nuevos Cánones del American Bar Association que hemos creído conveniente adop-tar en nuestra jurisdicción”. Véanse los informes de 10 de abril de 1968 y de 1ro de junio de 1970 de la Comisión del Colegio de Abogados de Puerto Rico para Revisar los Cánones de Ética Profesional de Puerto Rico.